Case 1:17-cv-02989-AT Document 1094-2 Filed 05/27/21 Page 1 of 11




            EXHIBIT B
      Case 1:17-cv-02989-AT Document 1094-2 Filed 05/27/21 Page 2 of 11




             IN THE UNITED STATES DISTRICT COURT
            FOR THE NORTHERN DISTRICT OF GEORGIA
                       ATLANTA DIVISION

DONNA CURLING, et al.

       Plaintiffs,
                                             CIVIL ACTION
       v.
                                             FILE NO. 1:17-cv-2989-AT
BRAD RAFFENSPERGER, et al.,

       Defendants.


     STATE DEFENDANTS’ OBJECTIONS AND RESPONSES TO
    PLAINTIFFS’ FOURTH JOINT REQUEST FOR PRODUCTION
        OF DOCUMENTS AND INSPECTION OF THINGS TO
                    STATE DEFENDANTS

      COME NOW Defendants Brad Raffensperger, David J. Worley,

Rebecca N. Sullivan, Anh Le, and Matthew Mashburn (collectively, the “State

Defendants”), in their official capacities by and through their counsel of

record and object to Plaintiffs’ Fourth Joint Request for Production of

Documents and Inspection of Things to State Defendants (the “Requests”) as

follows:

                     OBJECTIONS AND RESPONSES

Request for Production No. 19: One of each of the following, including all
necessary underlying software, passcodes, usernames, and any other
materials or keys required to access the devices and information listed below:

   a. A copy of the EMS database for all counties prior to the discovery of the
      database issue referenced in the September 25, 2020, 4:25 p.m. e-mail
      from Chris Harvey (Dkt. No. 916 at 9);


                                       1
      Case 1:17-cv-02989-AT Document 1094-2 Filed 05/27/21 Page 3 of 11




   b. A copy of ImageCast Central election files for Fulton County, as
      provisioned from the database in (a);
   c. For a representative polling place in Fulton County, as provisioned
      from the database in (a):
            1. A USB drive containing information from “GA ICX BMD”
               programming group
            2. A programmed Compact Flash Card for Polling Place Scanner
               and “rezero” passcode
            3. A programmed Security Key Tab for Polling Place Scanner
               and passcode
            4. A programmed Technician Card and passcode
            5. A programmed Poll Worker Card and passcode
            6. A document of Ballot Activation Codes.

Response: State Defendants object to this Request as it is unduly

burdensome, vague, and overly broad because it requires production of voting

machine equipment and content while election officials are conducting

elections and dealing with the lingering effects of the COVID-19 pandemic.

Accordingly, State Defendants should not be required to divert scarce and

finite resources necessary to effectively manage the November elections to

respond to this Request. State Defendants also object to this Request as

unduly burdensome because it is too late for any further relief to be ordered

for the November 2020 elections and state officials are engaged in the

operations of the elections right now, see Republican Nat’l Comm. v.

Democratic Nat’l Comm., 140 S. Ct. 1205, 1207 (2020); Purcell v. Gonzalez,

549 U. S. 1 (2006) (per curiam); See also, Opinion and Order of this Court on

Plaintiffs’ Motions for Preliminary Injunction (Doc. 964, p. 84)(“In election

cases, the Supreme Court and Eleventh Circuit have made ever more


                                       2
      Case 1:17-cv-02989-AT Document 1094-2 Filed 05/27/21 Page 4 of 11




abundantly clear the mandate that district courts must exercise great

restraint in considering the grant of injunctive relief that requires new rules

on the cusp of an election where the Court’s Order could cause electoral

disruption and voter confusion.”) State Defendants further object to this

Request because it requests inspection of items that are unrelated to the

claims and defenses in this case. State Defendants further object to this

Request as it seeks inspection of items that may contain confidential

information, trade secrets, sensitive election security information, and/or

state secrets of nonparties. State Defendants will not provide any items

which contain confidential information, trade secrets, sensitive election

security information, and/or state secrets, except pursuant to an appropriate

protective order. State Defendants further object to the Request because it is

unreasonable and unduly burdensome as the Plaintiffs seek to inspect and

test voting equipment being used currently in an actual election.

      State Defendants are withholding responsive materials to this request

on the basis of these objections.

Request for Production No. 20: One copy of the Democracy Suite EMS
software, version 5.5A(GA), including the following:

         a. A copy of the Democracy Suite EMS software, version 5.5A(GA)
            installation disk used to provision EMS and ICC systems in
            Georgia;
         b. Any necessary installation keys or passwords;
         c. ImageCast Central software; and,
         d. Election Event Designer software.


                                       3
      Case 1:17-cv-02989-AT Document 1094-2 Filed 05/27/21 Page 5 of 11




Response: State Defendants object to this Request as it is unduly

burdensome and overly broad because it requires production of voting

machine equipment and content while election officials are conducting

elections and dealing with the lingering effects of the COVID-19 pandemic.

Accordingly, State Defendants should not be required to divert scarce and

finite resources necessary to effectively manage the November elections to

respond to this Request. State Defendants also object to this Request because

it is too late for any further relief to be ordered for the November 2020

elections and it is unduly burdensome to require election officials to stop

running the existing election to respond to this request, see Republican Nat’l

Comm. v. Democratic Nat’l Comm., 140 S. Ct. 1205, 1207 (2020); Purcell v.

Gonzalez, 549 U. S. 1 (2006) (per curiam); See also, Opinion and Order of this

Court on Plaintiffs’ Motions for Preliminary Injunction (Doc. 964, p. 84)(“In

election cases, the Supreme Court and Eleventh Circuit have made ever more

abundantly clear the mandate that district courts must exercise great

restraint in considering the grant of injunctive relief that requires new rules

on the cusp of an election where the Court’s Order could cause electoral

disruption and voter confusion.”) State Defendants further object to this

Request because it requests inspection of items that are unrelated to the

claims and defenses in this case. State Defendants further object to this


                                       4
      Case 1:17-cv-02989-AT Document 1094-2 Filed 05/27/21 Page 6 of 11




Request as it seeks inspection of items that may contain confidential

information, trade secrets, and/or sensitive election security information of

nonparties. State Defendants will not provide any items which contain

confidential information, trade secrets, sensitive election security

information, and/or state secrets, except pursuant to an appropriate

protective order. State Defendants further object to the Request because it is

unreasonable and unduly burdensome as the Plaintiffs seek to inspect and

test voting equipment being used currently in an actual election.

      State Defendants are withholding responsive materials to this request

on the basis of these objections.

Request for Production No. 21: One hard disk image of a fully-configured
EMS.
Response: State Defendants object to this Request as vague in terms of what

a “fully-configured EMS” is and whether it applies to any particular election.

State Defendants further object to this Request as it is unduly burdensome

because it requires production of voting machine equipment and content

while election officials are conducting elections and dealing with the lingering

effects of the COVID-19 pandemic. Accordingly, State Defendants should not

be required to divert scarce and finite resources necessary to effectively

manage the November elections to respond to this Request. State Defendants

further object to this Request as it seeks inspection of items that may contain



                                       5
      Case 1:17-cv-02989-AT Document 1094-2 Filed 05/27/21 Page 7 of 11




confidential information, trade secrets, and/or sensitive election security

information of nonparties. State Defendants will not provide any items which

contain confidential information, trade secrets, sensitive election security

information, and/or state secrets, except pursuant to an appropriate

protective order. State Defendants further object to the Request because it is

unreasonable and unduly burdensome as the Plaintiffs seek to inspect voting

equipment being used currently in an actual election.


      State Defendants are withholding responsive materials to this request

on the basis of these objections.


Request for Production No. 22: One hard disk image of a fully-configured
ICC.
Response: State Defendants object to this Request as vague in terms of what

a “fully-configured ICC” is and whether it applies to any particular election.

State Defendants further object to this Request as it is unduly burdensome

because it requires production of voting machine equipment and content

while election officials are conducting elections and dealing with the lingering

effects of the COVID-19 pandemic. Accordingly, State Defendants should not

be required to divert scarce and finite resources necessary to effectively

manage the November elections to respond to this Request. State Defendants

further object to this Request as it seeks inspection of items that may contain

confidential information, trade secrets, and/or sensitive election security


                                       6
      Case 1:17-cv-02989-AT Document 1094-2 Filed 05/27/21 Page 8 of 11




information of nonparties. State Defendants will not provide any items which

contain confidential information, trade secrets, sensitive election security

information, and/or state secrets, except pursuant to an appropriate

protective order. State Defendants further object to the Request because it is

unreasonable and unduly burdensome as the Plaintiffs seek to inspect voting

equipment being used currently in an actual election.


      State Defendants are withholding responsive materials to this request

on the basis of these objections.


Request for Production No. 23: One of each of the following after
corrective actions and testing by Dominion Systems, Inc., including all
necessary underlying software, passcodes, usernames, and any other
materials or keys required to access the devices and information listed below:
   a. A copy of the EMS database for all counties;
   b. A copy of ImageCast Central election files for Fulton County, as
      provisioned from the database in (a);
   c. For a representative polling place in Fulton County, as provisioned
      from the database in (a):
            1. A USB drive containing information from “GA ICX BMD”
               programming group
            2. A programmed Compact Flash Card for Polling Place Scanner
               and “rezero” passcode
            3. A programmed Security Key Tab for Polling Place Scanner
               and passcode
            4. A programmed Technician Card and passcode
            5. A programmed Poll Worker Card and passcode
            6. A document of Ballot Activation Codes.
Response: State Defendants object to this Request as it is unduly

burdensome, vague, and overly broad because it requires production of voting


                                       7
      Case 1:17-cv-02989-AT Document 1094-2 Filed 05/27/21 Page 9 of 11




machine equipment and content while election officials are conducting

elections and dealing with the lingering effects of the COVID-19 pandemic.

Accordingly, State Defendants should not be required to divert scarce and

finite resources necessary to effectively manage the November elections to

respond to this Request. State Defendants also object to this Request as

unduly burdensome because it is too late for any further relief to be ordered

for the November 2020 elections and State officials are engaged in the

operations of the elections right now, see Republican Nat’l Comm. v.

Democratic Nat’l Comm., 140 S. Ct. 1205, 1207 (2020); Purcell v. Gonzalez,

549 U. S. 1 (2006) (per curiam); See also, Opinion and Order of this Court on

Plaintiffs’ Motions for Preliminary Injunction (Doc. 964, p. 84)(“In election

cases, the Supreme Court and Eleventh Circuit have made ever more

abundantly clear the mandate that district courts must exercise great

restraint in considering the grant of injunctive relief that requires new rules

on the cusp of an election where the Court’s Order could cause electoral

disruption and voter confusion.”) State Defendants further object to this

Request because it requests inspection of items that are unrelated to the

claims and defenses in this case. State Defendants further object to this

Request as it seeks inspection of items that may contain confidential

information, trade secrets, sensitive election security information, and/or

state secrets of nonparties. State Defendants will not provide any items


                                       8
     Case 1:17-cv-02989-AT Document 1094-2 Filed 05/27/21 Page 10 of 11




which contain confidential information, trade secrets, sensitive election

security information, and/or state secrets, except pursuant to an appropriate

protective order. State Defendants further object to the Request because it is

unreasonable and unduly burdensome as the Plaintiffs seek to inspect and

test voting equipment being used currently in an actual election.

      State Defendants are withholding responsive materials to this request

on the basis of these objections.


      This 13th day of October, 2020.


                                Robbins Ross Alloy Belinfante Littlefield
                                LLC

                                Vincent R. Russo
                                Georgia Bar No.: 242628
                                vrusso@robbinsfirm.com
                                Joshua B. Belinfante
                                Georgia Bar No.: 047399
                                jbelinfante@robbinsfirm.com
                                Alexander F. Denton
                                Georgia Bar No.: 660632
                                adenton@robbinsfirm.com
                                Carey Miller
                                Georgia Bar No.: 976240
                                cmiller@robbinsfirm.com
                                500 14th Street, N.W.
                                Atlanta, GA 30318
                                Telephone: (678) 701-9381
                                Facsimile: (404) 856-3250

                                TAYLOR ENGLISH DUMA LLP

                                /s/Bryan P. Tyson
                                Bryan P. Tyson


                                        9
Case 1:17-cv-02989-AT Document 1094-2 Filed 05/27/21 Page 11 of 11




                         GA Bar No. 515411
                         btyson@taylorenglish.com
                         Jonathan D. Crumly
                         Georgia Bar No. 199466
                         jcrumly@taylorenglish.com
                         Diane Festin LaRoss
                         Georgia Bar No. 430830
                         dlaross@taylorenglish.com
                         James A. Balli
                         Georgia Bar No. 035828
                         jballi@taylorenglish.com
                         Bryan F. Jacoutot
                         Georgia Bar No. 668272
                         bjacoutot@taylorenglish.com
                         Loree Anne Paradise
                         lparadise@taylorenglish.com
                         1600 Parkwood Circle, Suite 200
                         Atlanta, GA 30339
                         Telephone: 770.434.6868

                         Attorneys for State Defendants




                               10
